Citation Nr: 1208868	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-36 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, left knee.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, lumbar spine.

4.  Entitlement to an initial evaluation in excess of 10 percent for mild instability, lateral and collateral ligaments, right knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for mild instability, lateral and collateral ligaments, left knee.



REPRESENTATION

Veteran represented by:	Angela Thompson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1984 to September 1987. 

These claims come before the Board of Veterans' Appeals on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran discussed these claims and testified in support thereof at the RO, during a conference held in June 2009 with a Decision Review Officer, and during a hearing held in November 2011, before the undersigned Veterans Law Judge. 

In March 2011, the Veteran initiated an appeal of the RO's March 2010 rating decision granting service connection for mild instability, lateral and collateral ligaments, right knee, and mild instability, lateral and collateral ligaments, left knee, and assigning each of those disabilities initial 10 percent evaluations.  The claims of entitlement to higher initial evaluations for the right and left knee disabilities are not yet properly prepared for appellate review.  

The Board addresses these claims as well as entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, lumbar spine, in the REMAND portion of the decision, below, and REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C.

In written statements dated April 2011, May 2011 and October 2011, the Veteran is raising claims of entitlement to service connection for posttraumatic stress disorder and entitlement to a total disability evaluation based on individual unemployability (TDIU).  The Board refers these raised claims to the RO for appropriate action.


FINDING OF FACT

On November 2, 2011, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting withdrawal of the claims of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, right knee, and entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, left knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, right knee, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, left knee, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2011). 

On November 2, 2011, prior to the promulgation of a decision in this case, the Board received notification from the Veteran requesting withdrawal of the claims of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, right knee, and entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, left knee.  With regard to these claims, there thus remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review them and they must be dismissed.


ORDER

The appeal on the claim of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, right knee, is dismissed.

The appeal on the claim of entitlement to an initial evaluation in excess of 10 percent for traumatic arthritis, left knee, is dismissed.


REMAND

Prior to adjudicating the claim of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, lumbar spine, further development is needed.  See 38 C.F.R. § 19.9 (2011).

During his hearing held in November 2011, the Veteran testified in support of this claim that he was receiving benefits from the Social Security Administration (SSA).  The records upon which SSA relied in awarding the Veteran such benefits are potentially pertinent to this claim and must be secured.  According to the Veteran's testimony, also outstanding are records of the Veteran's monthly visits to the Beckley VA and visit(s) to the pain clinic in Richmond, Virginia.  These too are pertinent to the claim for a higher initial evaluation for a low back disability.

In addition, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, an examination of the Veteran's low back is necessary.  During the course of this appeal, in July 2009, the RO afforded the Veteran such an examination, but the report of this examination is inadequate to decide the claim for a higher initial evaluation for a low back disability.  During his November 2011 hearing, the Veteran asserted that the VA examiner would not allow him to speak during the examination (asked for yes and no answers only and flat out told him to shut up) and did not acknowledge his use of a walker and wheelchair and need for a handicapped-accessible home.  He intimated that his low back disability had worsened by reporting that he was barely able to walk, was suffering tremendously from associated radiculopathy and numbness in his legs, for which the VA examiner did not test, and was in receipt of SSA benefits.  An updated, more comprehensive examination is thus needed. 

Finally, in a rating decision dated March 2010, the RO granted the Veteran service connection for mild instability, lateral and collateral ligaments, right knee, and mild instability, lateral and collateral ligaments, left knee, and assigned each of these disabilities initial 10 percent evaluations.  Thereafter, in a written statement received in March 2011, the Veteran expressed disagreement with the evaluations the RO initially assigned.  To date, however, the RO has not issued a statement of the case is response.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2011); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

Once the RO does so, it should return the Veteran's claims for higher initial evaluations for mild instability of the right and left knees to the Board for adjudication only if the Veteran perfects his appeal of these claims in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that, if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

This case is REMANDED for the following action:

1.  Secure and associate with the claims file the records upon which SSA relied in awarding the Veteran disability benefits.

2.  After obtaining any necessary authorization, secure and associate with the claims file all outstanding records of the Veteran's back treatment, including those from the Beckley VA, which the Veteran allegedly visits monthly, and the pain clinic in Richmond, Virginia. 

3.  Arrange for the Veteran to undergo a VA examination in support of his claim for a higher initial evaluation for a low back disability.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to undertake a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) diagnose all low back disabilities shown to exist; 

b) record all low back symptoms, including, if appropriate, pain on motion, limitation of motion ankylosis and/or neurological deficits;

c) specifically note whether the Veteran has radiculopathy and discuss the medical evidence of record conflicting in this regard; 

d) confirm or refute that the Veteran needs ambulatory aids, including a wheelchair, cane and /or braces, due to his low back disability; 

e) inquire as to whether the Veteran has flare-ups of his low back symptoms;

f) note any functional loss caused by the low back symptoms, including during flare-ups and on repetitive use; 

g) when considering whether there is functional loss due to pain, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

h) if the Veteran has intervertebral disc syndrome, indicate the duration of incapacitating episodes of associated symptomatology in terms of the number of weeks affected during the last 12 months; 

i) describe the impact of the Veteran's low back disability on his daily activities and employability, including during flare-ups and on repetitive use; 

j) specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected low back disability; 

k) provide detailed rationale, with specific references to the record, for each opinion provided; and   

l) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

4.  Review the opinion to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

5.  Furnish the Veteran and his representative a statement of the case addressing the claims of entitlement to initial evaluations in excess of 10 percent for mild instability, lateral and collateral ligaments, right knee, and mild instability, lateral and collateral ligaments, left knee.  Advise the Veteran and his representative that the Board will not decide these claims unless they are properly perfected for appellate review.

6.  Readjudicate all claims properly perfected for appellate review.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


